Case 2:21-cv-05531-AB-PVC Document 10 Filed 09/09/21 Page 1 of 3 Page ID #:15



1    SPENCER P. HUGRET (SBN 240424)
     shugret@grsm.com
2    GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
3    San Francisco, CA 94111
     Telephone: (415) 986-5900
4    Facsimile: (415) 986-8054
5    Attorneys for Defendant
     FORD MOTOR COMPANY
6
     DAVID J. MCGLOTHLIN (SBN 253265)
7    david@kazlg.com
     KAZEROUNI LAW GROUP, APC
8    4455 E. Camelback Road, Suite C250
     Phoenix, AZ 85018
9    Telephone: (602) 265-3332
     Facsimile: (602) 230-4482
10
     Attorneys for Plaintiffs
11
                           UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13

14
     IN RE: FORD MOTOR CO. DPS6              )   Case No. 2:21-cv-05531-AB-PVC
15   POWERSHIFT TRANSMISSION                     (and which is part of 2:18-ML-
     PRODUCTS LIABILITY                      )   02814-AB (FFMx))
16   LITIGATION                              )
                                             )   Assigned to Hon. Andre Birotte, Jr.
17                                               Courtroom:7B
                                             )
18                                           )
                                             )
19   THIS DOCUMENT RELATES                       JOINT SUBMISSION
     ONLY TO:                                )   REQUESTING AN INFORMAL
20                                           )   STATUS CONFERENCE
     Whitney, Jennifer, et al. v. Ford Motor )
21   Company, 2:21-cv-05531-AB-PVC
                                             )
22                                           )
23
                                             )
                                             )
24

25

26

27

28

      JOINT SUBMISSION REQUESTING AN INFORMAL STATUS CONFERENCE
Case 2:21-cv-05531-AB-PVC Document 10 Filed 09/09/21 Page 2 of 3 Page ID #:16



1    TO THE COURT AND ALL COUNSEL OF RECORD:
2              Comes now, Plaintiffs, represented by the Kazerouni Law Group (hereinafter
3    “the Kazerouni Cases”), and Defendant Ford Motor Company who jointly and
4    respectively request the Court set an informal status conference with lead counsel for
5    the Kazerouni Cases and Ford’s counsel only. The parties respectfully request this
6    informal status conference to discuss a potential resolution path forward for the
7    Kazerouni Cases, which to date, consist of multi-plaintiff cases filed in seven (7)
8    states1 and which are currently being transferred to this MDL for handling. The
9    parties have conferred with each other and propose an informal conference on the
10   following dates, subject to the Court’s availability: September 13, 2021 (until 11:00
11   a.m. PST), or September 15, 2021 (all day).
12             Respectfully submitted,
13

14   Dated: September 9, 2021                    GORDON REES SCULLY MANSUKHANI, LLP
15
                                                    By: /s/ Spencer P. Hugret
16                                                       SPENCER P. HUGRET
17                                                       Attorneys for Defendant
                                                         FORD MOTOR COMPANY
18

19   Dated: September 9, 2021                    KAZEROUNI LAW GROUP, APC
20
                                                    By:     /s/ David J. McGlothlin
21
                                                            DAVID J. MCGLOTHLIN, ESQ.
22                                                          Attorneys for Plaintiffs
23

24

25

26

27
     1
28       Kazerouni Law Group filed multi-Plaintiff cases in federal court in 1) Virginia, 2) South Carolina,
              3) Minnesota, 4) Wisconsin, 5) Tennessee, 6) Michigan, and 7) California.
                                      1
         JOINT SUBMISSION REQUESTING AN INFORMAL STATUS CONFERENCE
Case 2:21-cv-05531-AB-PVC Document 10 Filed 09/09/21 Page 3 of 3 Page ID #:17



1                                CERTIFICATE OF SERVICE
2      IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION PRODUCTS
                                   LIABILITY LITIGATION
3       Re: Whitney, Jennifer, et al. v. Ford Motor Company, 2:21-cv-05531-AB-PVC
              USDC Central District of California Case No. 2:18-ML-02814-AB
4
            I am a resident of the State of California, over the age of eighteen years, and not
5    a party to the within action. My business address is Gordon Rees Scully Mansukhani,
     LLP 275 Battery Street, Suite 2000, San Francisco, CA 94111. On the below-
6    mentioned date, I served the within document:
7               JOINT SUBMISSION REQUESTING AN INFORMAL STATUS
                                CONFERENCE
8
            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
9    the document(s) with the Clerk of the Court by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the
10   CM/ECF system. Participants in the case who are not registered CM/ECF users will
     be served by mail or by other means permitted by the court rules.
11
            I declare under penalty of perjury under the laws of the United States of
12   America that the foregoing is true and correct. I declare that I am employed in the
     office of a member of the bar of this Court at whose direction the service was made.
13

14         Executed on September 9, 2021 at San Francisco, California.
15

16                                                          /s/ Maria T. San Juan
                                                                 Maria T. San Juan
17

18

19

20

21

22

23

24

25

26

27

28

                                  CERTIFICATE OF SERVICE
